Citation Nr: 0828334	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to non-service-connected disability pension.

(The veteran's claim of entitlement to payment of 
unauthorized medical expenses in the amount of $7167.85 for 
services rendered by Valley View Hospital in Glenwood 
Springs, Colorado, on July 9, 2003, is the subject of a 
separate Board decision.)




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from August 1977 to October 
1979.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied, in pertinent 
part, the veteran's claim of entitlement to non-service-
connected disability pension benefits.  This decision was 
issued to the veteran and his service representative in 
October 2002.  The veteran disagreed with this decision in 
November 2002.  He perfected a timely appeal in March 2003; 
however, this appeal was not forwarded to the Board until 
August 2006.

As the veteran currently resides within the jurisdiction of 
the RO in Denver, Colorado, that facility has jurisdiction 
over this claim.


FINDING OF FACT

The veteran did not have active service during a wartime 
period.


CONCLUSION OF LAW

The criteria for eligibility for non-service-connected 
disability pension benefits have not been met. 38 U.S.C.A. § 
1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 3.3 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In this case, however, VCAA notice is not required because 
the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (holding that, where the law and 
not the evidence is dispositive, the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the veteran 
ineligible for the claimed benefit).  Thus, any failure to 
notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran seeks non-service-connected disability pension 
benefits. In order to establish basic eligibility for non-
service-connected disability pension benefits, it must be 
shown that the veteran served in active military service 
during a period of war.  38 U.S.C.A. § 1521(j) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.3(a)(3) (2007).  Along with other 
periods not applicable to this case, the relevant law and 
regulations recognize August 5, 1964, through May 7, 1975, 
and the period beginning on August 2, 1990, as periods of 
wartime service.  38 U.S.C.A. §§ 101(29), (33) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.2 (2007).

A review of the veteran's DD Form 214 indicates that he was 
on active service was from August 4, 1977, to October 23, 
1979.  He had no prior active service and 1 month and 15 days 
of prior inactive service.  

The veteran has submitted multiple voluminous lay statements 
in which he contends that his active service began before and 
after the Vietnam era and that he continued to serve on 
active duty after his official date of discharge in October 
1979 by working on various "secret missions" up to and 
including the present day.  The Board finds all of these lay 
statements to be inherently incredible.

In response to a request from the RO for verification of the 
veteran's dates of active service, the National Personnel 
Records Center in St. Louis, Missouri (NPRC), notified VA in 
July 2002 that the veteran's active service was from 
August 4, 1977, to October 23, 1979.  Because the veteran 
lacks qualifying active service during a period of war, the 
Board finds that the veteran's claim for non-service-
connected disability pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to non-service-connected disability pension is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


